                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                               CR-15-09-GF-BMM

                 Plaintiff,

       vs.
                                                           ORDER
EMERSON PAUL BIRDTAIL, II,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 6, 2019. (Docs. 56.) Emerson

Birdtail, II (Birdtail) filed objections on December 6, 2019. (Doc. 57.) The Court

reviews de novo findings and recommendations to which a party objects. 28 U.S.C.

§ 636(b)(1).

      Judge Johnston conducted a revocation hearing on December 5, 2019. (Doc.

55.) The United States accused Birdtail of violating his conditions of supervised

release by 1) committing another crime; and 2) by consuming alcohol on two
separate occasions. (Doc. 52.) Birdtail admitted that he had violated the

conditions of his supervised release by consuming alcohol on two separate

occasions. (Doc. 55.) With respect to violation 1, Birdtail did not admit or deny

that he had committed another crime only that he had received criminal citations

from a Montana Highway Patrol Officer. The government did not attempt to prove

violation 1.

       Birdtail now opposes Judge Johnston’s Findings and Recommendations,

objecting to the recommended sentence of 4 months in custody and requests to

allocute before the undersigned. (Doc. 57.)

      The Court conducted a revocation hearing on December 17, 2019. (Doc. 59.)

The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees with

Judge Johnston’s Findings and Recommendations in part. Birdtail’s violations of

his conditions represent a serious breach of the Court’s trust. This violation proves

serious. Judge Johnston has recommended that the Court revoke Birdtail’s

supervised release and commit Birdtail to the custody of the Bureau of Prisons for

4 months. (Doc. 56 at 4.) Judge Johnston further has recommended a term of 28

months of supervised release follow. (Doc. 56 at 4.)

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 56) are REJECTED IN PART and ADOPTED IN PART.
      IT IS FURTHER ORDERED that Defendant Emerson Paul Birdtail, II be

sentenced to custody of time served, followed by 28 months supervised release.

      DATED this 17th day of December, 2019.
